Citation Nr: 0114092	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision by the 
Winston-Salem, North Carolina RO that determined that the 
veteran was not eligible for VA home loan guaranty benefits.


FINDINGS OF FACT

1.  The veteran served on active duty for one year, nine 
months and eight days; he was discharged prior to completion 
of his full period of active duty for which he was called or 
ordered to perform.

2.  The veteran's active service was terminated by a 
discharge under honorable conditions for a pattern of 
misconduct.

3.  The veteran was not given an early discharge for the 
convenience of the government or for hardship.  

4.  The veteran was not released from active service due to a 
disability or due to a physical or mental condition that 
interfered with his military duties.

5.  The veteran does not currently have a compensable 
service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan guaranty 
benefits have not been met.  38 U.S.C.A. § 5303A (West 1991 & 
Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO erred by denying basic 
eligibility for VA home loan guaranty benefits.  
Specifically, he contends that he is eligible for a VA loan 
because he served on active duty during the Gulf War.

In order to be eligible for certain VA benefits, to include 
home loan guaranty benefits, a service member must generally 
perform a "minimum duty" requirement.  Notwithstanding any 
other provision of law, any requirement for eligibility for 
or entitlement to any benefit under Title 38, or any other 
law administered by the VA that is based on the length of 
active duty served by a person who initially enters such 
service after September 7, 1980, is governed exclusively by 
the eligibility requirements set forth under 38 U.S.C.A. § 
5303A.  The Board notes that these requirements apply to 
veterans who served during the Gulf War period.  38 U.S.C.A. 
§ 3702(a)(2)(D) (West 1991 & Supp. 2000).

Any person who originally enlists in a regular component of 
the Armed Forces after September 7, 1980, who is discharged 
or released from a period of active duty before completing 
the shorter of 24 months of continuous active duty or the 
full period for which such person was called or ordered to 
active duty, is not eligible by reason of such period of 
active duty for any benefit that is based on length of 
service.  38 U.S.C.A. § 5303A(b)(1) and (2).

However, the minimum duty requirements do not apply: to a 
person who is discharged or released from active duty under 
§§ 1171 [Early Discharge] or § 1173 [Discharge for Hardship] 
of Title 10, 38 U.S.C.A. § 5303A(b)(3)(A); to a person who is 
discharged or released from active duty for a disability 
incurred or aggravated in line of duty, 38 U.S.C.A. § 
5303A(b)(3)(B); to a person who has a disability that the VA 
has determined to be compensable under Chapter 11 [Disability 
Compensation] of Title 38, 38 U.S.C.A. § 5303A(b)(3)(C); to a 
provision of a benefit for or in connection with a service-
connected disability, condition, or death, 38 U.S.C.A. § 
5303A(b)(3)(D); and to benefits under Chapter 19 [Insurance] 
of Title 38, 38 U.S.C.A. § 5303A(b)(3)(E).

With specific reference to home loan guaranty benefits under 
Chapter 37, as a result of the aforementioned amendments to 
Title 38, the basic eligibility requirements for VA benefits 
as set forth under 38 U.S.C.A. § 5303A(b)(1) do not apply by 
reason of any one of the following:

(i) a discharge or release from active 
duty for the convenience of the 
Government, as described in sections 
3011(a)(1)(A)(ii)(II) [active duty 
personnel] and 3012(b)(1)(A)(iv) [members 
of the Selected Reserve] of [Title 38];

(ii) a discharge or release from active 
duty for a medical condition which 
preexisted service on active duty and 
which the Secretary determines is not 
service-connected, as described in 
clauses (A)(ii)(I) and (B)(ii)(I) of 
section 3011(a)(1) of [Title 38] and in 
section 3012(b)(1)(A)(ii) of [Title 38];

(iii) an involuntary discharge or release 
from active duty for the convenience of 
the Government as a result of a reduction 
in force, as described in clauses 
(A)(ii)(III) and (B)(ii)(III) of section 
3011(a)(1) of [Title 38] and in section 
3012(b)(1)(A)(v) of [Title 38]; or

(iv) a discharge or release from active 
duty for a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as described in 
section 3011(a)(1)(A)(ii)(I) of [Title 
38].

See 38 U.S.C.A. § 5303A(b)(3)(F).

In the case at hand, the veteran's service personnel records 
indicate that he entered active service in the United States 
Army on June 20, 1989, and was separated on March 27, 1991; 
total active service was one year, nine months, and eight 
days.  The narrative reason for separation was "misconduct - 
pattern of misconduct," which is not a discharge under 10 
U.S.C.A. § 1171 or § 1173 subject to exclusion of the active 
duty requirement.  The record does not show that the veteran 
was discharged or released from active duty for a disability 
incurred or aggravated in the line of duty.  The record does 
not show that the veteran is entitled to an exclusion because 
of a compensable service-connected disability.  In view of 
these findings, it is clear that the veteran's service, 
measured as one year, nine months and eight days, does not 
meet the 24 month active duty requirement under 38 U.S.C.A. § 
5303A(b)(1) and (2).

Similarly, the Board finds there is no evidence that the 
veteran is entitled to home loan guaranty benefits because of 
specific exclusions under 38 U.S.C.A. § 5303A(b)(1).  
Specifically, the veteran's discharge was not for the 
convenience of the Government.  He was not discharged for a 
preexisting medical condition.  The veteran's discharge was 
not an involuntary discharge as a result of a reduction in 
force.  Nor was the veteran discharged for a physical or 
mental disorder that interfered with his performance of duty 
but did not result from his own willful misconduct.

Inasmuch as the preponderance of the evidence indicates that 
the veteran was discharged from the military after 
approximately twenty-one months of continuous service, a 
period less than the required twenty-four months, the Board 
concludes that the veteran is not entitled to VA home loan 
guaranty benefits.  Therefore, the veteran's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Finally, in light of the fact that the law, and not the 
evidence, is dispositive in this case, the Board concludes 
that the notice and assistance provisions provided by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are inapplicable to this 
case.  The appeal is denied because of the absence of legal 
merit; no additional assistance or development of the 
evidence would change the result.


ORDER

Basic eligibility for VA home loan guaranty benefits is 
denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

